DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 12/07/2020.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 12/07/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 7-9, 12, 15-17, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramanujan et al. (US 2013/0282967; hereinafter Ramanujan) in view of Wu (US 6,427,200).
Regarding independent claim 1, Ramanujan teaches a method comprising:
copying data, from a second group of data blocks in a second plurality of groups of data blocks that are mapped, to a first group of data blocks in a first plurality of groups of data blocks that are not mapped to include the first group of data blocks in the second plurality of groups of data blocks that are mapped (claim 1, if the counted number of write operations exceeds the threshold, then selecting a second block of physical memory; free blocks {plurality of groups of data blocks that are not mapped}; [0031], The blocks in this list are not currently mapped to SPA blocks and are therefore available to receive a move from a block that is currently mapped to an SPA block); 
resetting a sub-total write counter associated with the first group of data blocks, wherein a value of the sub-total write counter indicates a number of write operations performed on the first group of data blocks since the group of data blocks has been included in the second plurality of groups of data blocks (claim 13, resetting the counted number of write operations of the first block of physical memory after assigning the first block to the pool of unused blocks); 
and performing, by a processing device, a wear leveling operation on the first group of data blocks based on the sub-total write counter (claim 1, if the counted number of write operations exceeds the threshold, then selecting a second block of physical memory; performing a wear leveling move of data stored in the first block to the selected second block
claim 13, resetting the counted number of write operations of the first block of physical memory after assigning the first block to the pool of unused blocks; [0029], the write count value in the AIT entry for that block is greater than or equal to the values for a write count low threshold and less than or equal to a write count-high threshold).
Note that, the write count taught by Ramanujan corresponds to Applicant’s sub-total write count because the write count is reset as discussed above, which is differentiated over an overall wear count (Ramanujan, [0015], An overall wear count can be maintained for each block to help with “wear band” classification requirement) or total write count disclosed in Applicant Admitted Prior Art (as shown in Applicant’s specification paragraph [0017], In conventional memory sub-systems, the conditions rely on a total write counter for the groups of data blocks (e.g., a historical write count for the group of data blocks over a lifetime of the group of data blocks).  Using the total write counters for the groups of data blocks to move groups of data blocks between the set of mapped groups of data blocks and the set of unmapped groups of data blocks can lead to write amplification).
copying, to a first group of data blocks in a first plurality of groups of unmapped data blocks, data from a second group of data blocks in a second plurality of groups of mapped data blocks (claim 1, if the counted number of write operations exceeds the threshold, then selecting a second block of physical memory; performing a wear leveling move of data stored in the first block to the selected second block; assigning the system memory address to the second block; and assigning the first block to a pool of unused blocks of physical memory; claim 3, wherein selecting a second block comprises selecting the second block from a pool of free blocks {plurality of groups of data blocks that are mapped}; [0031], The blocks in this list are not currently mapped to SPA blocks and are therefore available to receive a move from a block that is currently mapped to an SPA block);
upon copying data to the first group of data blocks from the second group of data blocks, including the first group of data blocks in the second plurality of groups of mapped data blocks (claim 1, if the counted number of write operations exceeds the threshold, then selecting a second block of physical memory; performing a wear leveling move of data stored in the first block to the selected second block; assigning the system memory address to the second block; and assigning the first block to a pool of unused blocks of physical memory; claim 3, wherein selecting a second block comprises selecting the second block from a pool of free blocks {plurality of groups of data blocks that are mapped}; [0031], The blocks in this list are not currently mapped to SPA blocks and are therefore available to receive a move from a block that is currently mapped to an SPA block);
upon including the first group of data blocks in the second plurality of groups of mapped data blocks, performing a wear leveling operation on the first group of data blocks (claim 1, if the counted number of write operations exceeds the threshold, then selecting a second block of physical memory; performing a wear leveling move of data stored in the first block to the selected second block; assigning the system memory address to the second block; and assigning the first block to a pool of unused blocks of physical memory; claim 3, wherein selecting a second block comprises selecting the second block from a pool of free blocks {plurality of groups of data blocks that are mapped}; [0031], The blocks in this list are not currently mapped to SPA blocks and are therefore available to receive a move from a block that is currently mapped to an SPA block), wherein performing the wear leveling operation comprises determining destination block and physical address ([0045]-[0047], the address indirection logic, or the wear leveling system to read the AIT in order to find the appropriate physical address corresponding to the logical address of the write request…Upon reading the AIT, the system will check the AIT Write-Count value {sub-total write counter}... If this value is greater than a low threshold, then the system can post a move request in the Pending Queue 103; [0048], a source address indicating the block from which the data is to be moved, and a destination address indicating the destination block to which the data from the source block will be moved;
[0066]- [0067], The wear leveling process relies on the write count. Blocks are placed in the pending queue based on the write count … The second process by adding another factor to the overall use of the memory blocks helps to ensure that all blocks are used and that the wear leveling is applied across the entire physical memory …the target blocks can be selected using a walk through the physical addresses, a patterned walk, or a random walk can be used).
Ramanujan does not explicitly teach base address indicating a location at which the first group of data blocks begins. 
In an analogous art of address space mapping, Wu teaches determining a base address of a first group of data blocks, the base address indicating a location at which the first group of data blocks begins (col. 2, ll. 17-18, The address mapper comprises: a base shift register for recording a starting physical address of the field array to be mapped);
receiving a request to access subsequent data at a logical address associated with a data block included in the first group of data blocks; determining a physical address based on the base address of the first group of data blocks and the logical address; and accessing the subsequent data at the first group of data blocks based on the physical address (Fig. 3; col. 2, ll. 17-28, The address mapper comprises: a base shift register for recording a starting physical address of the field array to be mapped; a field length register for recording the length of a field; a recording length register for recording the length of the array; a division/remainder generator for dividing the input logic address by a field length stored in the field length register 23; a multiplier for multiplying the array length of the record length register by a quotient of the division/remainder generator; and an adder for adding a starting physical address stored in the base shift register, a remainder of the division/remainder generator and an output value of the multiplier together to have an output physical address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ramanujan and Wu before them, to improve Ramanujan’s performing the wear leveling operation comprises determining destination block and physical address of a first group of data blocks with Wu’s address mapping that converses input logical address to destination physical address based on mapping functions and starting physical address of a group of data blocks (e.g., array of fields) to be mapped. The motivation of doing so would be for the benefits of effectively converting input logical addresses to destination addresses of a group of data blocks that are either continuous or non-continuous (Wu, col. 1, ll. 34-37).
Thus, the combination of Ramanujan and Wu teaches
performing the wear leveling operation comprises determining a base address of a first group of data blocks, the base address indicating a location at which the first group of data blocks begins; receiving a request to access subsequent data at a logical address associated with a data block included in the first group of data blocks; determining a physical address based on the base address of the first group of data blocks and the logical address; and accessing the subsequent data at the first group of data blocks based on the physical address.
Regarding independent claim 12, Ramanujan teaches a system comprising: a memory; and a processing device communicably coupled to the memory (Figs. 1,  2 & 5), the processing device to perform operations comprising: …(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 17, Ramanujan teaches a non-transitory machine-readable storage medium storing instructions that cause a processing device (Fig. 2 & [0028], [0076]) to perform operations comprising: …Claim 17 recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1). 
Regarding claim(s) 4, 15 and 20, in view of Ramanujan, Wu further teaches wherein copying data from the second group of data blocks to the first group of data blocks and determining the base address of the first group of data blocks are performed in one atomic operation that uses fewer processing resources than two separate operations (col. 4, ll. 11-13 & 29-32, when using the circuit in accordance with the present invention to perform the memory access, only a small amount of instructions has to be executed after the address mapper is set…  it is only required to determine the mapping function of the address mapper 20 in initialization stage).
Regarding claim(s) 5 and 16, in view of Ramanujan, Wu further teaches wherein the first group of blocks is included in the second plurality of groups of mapped data blocks responsive to a value of a write counter of the second group of data blocks in the second plurality of groups of mapped data blocks exceeding a threshold value, wherein the value of the write counter indicates a number of write operations performed on the second group of data blocks since the second group of data blocks was included in the second plurality of groups of mapped data blocks (claim 1, if the counted number of write operations {sub-total write counter} exceeds the threshold, then selecting a second block of physical memory; performing a wear leveling move of data stored in the first block to the selected second block; assigning the system memory address to the second block; and assigning the first block to a pool of unused blocks of physical memory; claim 13, resetting the counted number of write operations of the first block of physical memory after assigning the first block to the pool of unused blocks;
[0057], when a write transaction is received by the PCMS controller, it looks up the system address (SPA) in the AIT to determine the PDA block address. At block 311, it will increment the Write Count saved in the AIT entry. At block 312, if the Write Count hits a certain pre-determined value, the entry is deposited in the Pending Queue at block 313).
Regarding claim(s) 7, in view of Ramanujan, Wu further teaches wherein the base address is determined using at least one of a deterministic function, a mapping function, a randomization function, a look-up table, or a bit map (col. 4, ll. 1-3, each address mapper 20 can be set to have its own mapping function for mapping the input logical address 51 to the output physical address 52).
Regarding claim(s) 8, in view of Wu, Ramanujan further teaches wherein the base address is determined based on a random value ([0020], The target blocks can also be selected based on a list generated during startup. Additional alternatives include a random shuffle using a static seed, sequential rotation, applying an XOR to address bits with a random number; [0066], The second process also reduces the predictability of the system. This makes the system harder to attack by an outsider. The second process by adding another factor to the overall use of the memory blocks helps to ensure that all blocks are used and that the wear leveling is applied across the entire physical memory).
Regarding claim(s) 9, in view of Wu, Ramanujan further teaches wherein the base address represents a first index of a plurality of indices associated with the first group of data blocks ([0020], the target blocks can be selected using a walk through the physical addresses, a patterned walk, or a random walk can be used. The target blocks can also be selected based on a list generated during startup).
Claims 2-3, 13-14 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramanujan et al. (US 2013/0282967; hereinafter Ramanujan) in view of Wu (US 6,427,200), further in view of Godard et al. (US 2016/0011871; hereinafter Godard).
Regarding claim(s) 2, 13 and 18, although Wu teaches the physical address is determined based on a sum of the base address and the logical address (col. 6, ll. 38-42), and Wu teaches modulo a size of a field length (col. 6, ll. 30), Wu does not explicitly teach modulo a size of the first group of data blocks.
In an analogous art of address conversion, Godard teaches wherein the physical address is determined based on a sum of the base address and the logical address modulo a size of the first group of data blocks ([0023], In mapping a given logical address of the second memory structure to a corresponding physical address of the second memory structure, the data structure that corresponds to a given logical address of the second memory structure can be identified by comparing the given logical address to the bounds information for one or more data structures. The corresponding physical address of the second memory structure can be computed by … ii) summing the address RA to a Base address, modulo size of the size of the second memory structure to support wrap-around).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Ramanujan, Wu and Godard before them, to improve Wu’s address mapping function with Godard’s summing the address RA to a Base address, modulo size of the size of the second memory structure to support wrap-around (Godard, [0023]).
Regarding claim(s) 3, 14 and 19, in view of Ramanujan and Wu, Godard further teaches wherein determining the physical address comprises: adding the logical address to the base address to obtain a result address; and determining a remainder after dividing the result address by a value based on the size of the first group of data blocks, wherein the physical address is based on the remainder ([0023], In mapping a given logical address of the second memory structure to a corresponding physical address of the second memory structure, the data structure that corresponds to a given logical address of the second memory structure can be identified by comparing the given logical address to the bounds information for one or more data structures. The corresponding physical address of the second memory structure can be computed by … ii) summing the address RA to a Base address, modulo size of the size of the second memory structure to support wrap-around).
Claim 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramanujan et al. (US 2013/0282967; hereinafter Ramanujan) in view of Wu (US 6,427,200), further in view of Damle et al. (US 2014/0143474; hereinafter Damle).
Regarding claim(s) 6, Ramanujan and Wu do not explicitly teach wherein the threshold value increases over time to evenly distribute writes to the first groups of data blocks. 
In an analogous art of wear leveling, Damle teaches wherein the threshold value increases over time to evenly distribute writes to the first groups of data blocks ([0015], By providing systems and methods of memory cell wear management that allow physical addresses determined to be hot addresses in a memory cell address space to be swapped with other physical addresses determined to be cold addresses in the memory cell address space, based on a dynamically incrementing threshold of write cycle counts, a more uniform distribution of write cycles across the memory cell address space may be achieved).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Damle, Ramanujan and Wu before them, to improve Ramanujan and Wu’s wear leveling with Damle’s dynamically incrementing threshold of write cycle counts for the motivation that a more uniform distribution of write cycles across the memory cell address space may be achieved (Damle, [0015]).
Claim(s) 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramanujan et al. (US 2013/0282967; hereinafter Ramanujan) in view of Wu (US 6,427,200), further in view of Applicant Admitted Prior Art (Specification paragraph [0018]; hereinafter AAPA).
Regarding claim(s) 10, Ramanujan and Wu do not explicitly teach, in an analogous art of address mapping, AAPA teaches wherein the wear leveling operation is performed on the first group of data blocks responsive to determining that a first minimum total write counter associated with the second plurality of groups of mapped data blocks is less than a second minimum total write counter associated with the first plurality of groups of unmapped data blocks ([0018], a first condition (e.g., a lowest write count condition or “cold” swap condition) can specify swapping a first group of data blocks in the set of mapped groups of data blocks with a second group of data blocks in the set of unmapped group of data blocks when the first group of data blocks becomes “cold”. Becoming “cold” can refer to the first group of data blocks having a minimum total write counter relative to other groups of data blocks in the set of mapped group of data blocks and its minimum total write counter being lower than a total write counter of the second group of data blocks, which is a minimum relative to the other groups of data blocks in the set of unmapped group of data blocks).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of AAPA, Ramanujan and Wu before them, to incorporate Ramanujan and Wu’s a wear leveling operation based on the sub-total write counter with AAPA’s conventional cold swap condition (i.e., a first minimum total write counter associated with the second plurality of groups of mapped data blocks is less than a second minimum total write counter associated with the first plurality of groups of unmapped data blocks). The motivation of combining cold swap condition is for the benefits of moving cold data from a page having a lower use count, freeing that low use count page for use by other, more active logical pages.
Regarding claim(s) 11, AAPA further teaches wherein: the first minimum total write counter is a minimum value among values of a second plurality of total write counters; each of the second plurality of total write counters is associated with a corresponding one of the groups of data blocks in the second plurality of groups of mapped data blocks; and the second minimum total write counter is a minimum value among values of a first plurality of total write counters, wherein each of the first plurality of total write counters is associated with a corresponding one of the groups of data blocks in the first plurality of groups of unmapped data blocks ([0018], a first condition (e.g., a lowest write count condition or “cold” swap condition) can specify swapping a first group of data blocks in the set of mapped groups of data blocks with a second group of data blocks in the set of unmapped group of data blocks when the first group of data blocks becomes “cold”. Becoming “cold” can refer to the first group of data blocks having a minimum total write counter relative to other groups of data blocks in the set of mapped group of data blocks and its minimum total write counter being lower than a total write counter of the second group of data blocks, which is a minimum relative to the other groups of data blocks in the set of unmapped group of data blocks).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137